67 So.3d 350 (2011)
Anton C. DOE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-543.
District Court of Appeal of Florida, Second District.
July 15, 2011.
Rehearing Denied August 19, 2011.
James Marion Moorman, Public Defender, and Robert F. Moeller, Assistant Public Defender, Bartow, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Susan D. Dunlevy, Assistant Attorney General, Tampa, for Appellee.
VILLANTI, Judge.
In this Anders[1] appeal with preserved sentencing issues,[2] Doe seeks review of his convictions and sentences for five counts of attempted robbery with a firearm. We affirm Doe's convictions and sentences without further comment. However, we remand for the trial court to strike one duplicative cost.
The record shows that the trial court twice imposed the Indigent Criminal Defense Fee pursuant to section 27.52, Florida Statutes (2009)once in the amount of $50 in the final judgment and sentence that was rendered January 21, 2009, and amended on June 15, 2010, and again in the amount of $40 in a separate "judgment for fine and costs" that was rendered on January 26, 2009. This fee is assessed per application for counsel, see § 27.52(1)(b) *351 (imposing the fee "for each application for court-appointed counsel"), and nothing in the record shows that Doe submitted more than one application for court-appointed counsel. Accordingly, we remand with directions to the court to strike as duplicative the separate "judgment for fine and costs" pursuant to section 27.52 in the amount of $40 rendered January 26, 2009.
Affirmed and remanded with directions.
WHATLEY and WALLACE, JJ., Concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
[2]  Doe preserved his sentencing issues by filing a timely motion to correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b)(2).